Judgment unanimously affirmed. Memorandum: We reject defendant’s contentions that the conviction is not supported by legally sufficient evidence and that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s contention that the People failed to disclose a statement of a witness until the eve of trial is not preserved for our review because the only objection to that statement was made in a postverdict motion (see, People v Padro, 75 NY2d 820, rearg denied 75 NY2d 1005, rearg dismissed 81 NY2d 989). Supreme Court did not abuse its discretion in allowing the People to cross-examine defendant with respect to his application to the New York State Department of Motor Vehicles for a Purple Heart license plate. The questioning was relevant and material to defendant’s credibility, veracity, and honesty (see, People v Walker, 83 NY2d 455, 461-462). We have reviewed defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Offering False Instrument Filing, 1st Degree.) Present — Denman, P. J., Green, Pine, Hayes and Hurlbutt, JJ.